Citation Nr: 1523807	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD), effective January 1, 2013.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

These matters come before to Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In the October 2012 rating decision, the RO reduced the disability rating for PTSD from 100 percent to 70 percent effective January 1, 2013.
 
2.  At the time of the reduction in the assigned disability rating for PTSD from 100 to 10 percent on January 1, 2013, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected PTSD had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  


CONCLUSION OF LAW

The reduction in the rating assigned for the PTSD from 100 to 70 percent effective January 1, 2013, was not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  Entitlement to restoration of a 100 percent disability rating for service-connected PTSD, effective January 1, 2013.

II. Governing law and regulations

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown , 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c) , however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve. 

In the August 2011 rating decision, the RO assigned a 100 percent disability rating for PTSD effective June 23, 2011.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 100 percent disability rating for PSTD was not in effect for five or more years at the time of the reduction.  In fact, the 100 percent rating was in effect for less than two years at the time of the reduction.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In a July 2012 letter, the Veteran was informed of a proposed reduction in the rating assigned to his PTSD.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in October 2012, implementing the proposed reduction, effective from January 1, 2013.  The RO applied the regulations regarding the procedure for notification of reductions in ratings.  Therefore, the question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

The RO made a determination that the overall evidentiary record shows that the severity of the PTSD most closely approximates the criteria for a 70 percent disability rating.  The RO, however, did not apply 38 C.F.R. §§ 4.1, 4.2, and 4.10, Brown or Schafrath.  The RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that evidence reflects an actual change in the disability.  In this regard, the July 2012 rating decision proposing the reduction reflects that the RO only considered the October 2011 and July 2012 VA examination reports and VA treatment records also dated in October 2011, and from April to July 2012.

Moreover, it appears the RO did not consider other lay evidence of record including an August 2011 statement from the Veteran stating his PTSD had worsened and he could no longer work due to his PTSD symptoms, and a December 2012 statement from the Veteran's wife wherein she described the Veteran's symptoms.  While the Veteran's wife's letter was received after the November 2011 rating decision, in the subsequent statement of the case (SOC) of June 2013, the RO also failed to acknowledge or discuss the December 2012 letter from the Veteran's spouse.  The letter was not listed in the evidence considered and was not discussed in the body of the SOC.  Moreover, the RO specifically stated no evidence had been received after the notification of the proposed reduction in July 2012.

These requirements for evaluation of the complete medical history of the claimant's disability operate to protect claimants against adverse decisions based on a single incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the disability.  Schafrath, 1 Vet. App. at 594.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Id.

Additionally, and significantly, the Board notes that the RO appears to have relied on two VA examinations, October 2011 and July 2012, when considering the reduction.  However, the October 2011 VA examination was considered by the RO in a November 2011 rating decision which continued the 100 percent disability rating assigned for PTSD.  At the time, the RO noted that some improvement had been shown, but no sustained improvement had been shown.  

Finally, the Board notes that the symptomatology reported at the April 2011 VA examination which was the basis of the award of the 100 percent disability rating, did not differ all that much from the symptomatology reported at the subsequent October 2011 and July 2012 VA examinations.  Indeed, the GAF score at all three examinations was reported to be 55 and similar symptomatology was noted.  In fact, one could argue that the symptoms worsened as at the April 2011 VA examination no suicidal thoughts were noted, while at the October 2011 and July 2012 VA examinations suicidal ideations were endorsed.  Therefore, the Board finds that a material improvement in the severity of the PTSD symptoms was not shown.

In short, at the time of the reduction in the assigned disability rating from 100 to 70 percent on January 1, 2013, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected PTSD had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  Moreover, it appears that the RO may not have considered the entire record as required by law.  Accordingly, the reduction is considered improper.


ORDER

Restoration of a 100 percent evaluation for PTSD is granted effective January 1, 2013, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


